Appellant claims the land in controversy under a patent issued April 18, 1887, and appellees by a patent issued October 9, 1878; and standing upon the patents alone, the right of appellees would be superior, because the older; but appellant claims, that it had a valid survey anterior to the time any right vested in appellees.
The land is in Kinney County, which was organized as a land district long before the rights of either party accrued, and appellees located the land in the office of the surveyor of that county on May 9, 1877, had it surveyed in proper time, and the survey returned to the General Land Office, in accordance with the requirements of the law.
No steps were ever taken by appellant through the surveyor of Kinney County to acquire the land, but at sometime in 1876 it caused about one hundred surveys to be made by a deputy surveyor for Bexar County, in a block, most of these being in Crockett County, but the block of surveys extended into Kinney County, and the survey on which patent issued to appellant was inside of that county some seven or eight miles. *Page 543 
While the line between the counties of Crockett and Kinney had not been established on the ground, it is evident that the making of the survey in Kinney County did not result from any mistake or belief on the part of the surveyor who made it that the land was in Crockett County, which was at the time unorganized and a part of the Bexar Land District, for the field notes made by him showed that the land was in Kinney County.
Of the existence of appellant's survey appellees had no notice at the time they located the land and had it surveyed. Appellees held adverse and continuous possession from the year 1877, and paid all taxes due thereon to the time this action was brought, which was April 11, 1888, and the patent was recorded on October 29, 1878.
There was no conflict in the evidence, and the jury were instructed to return a verdict for defendant. It is urged that this was error. It has been repeatedly held, that when there is no conflict in the evidence a court may assume the fact thus established as proved, in cases in which but one conclusion could be reached from the evidence.
The evidence shows, that appellant had acquired no right, either legal or equitable, to the land at the time appellees made a valid location upon it. Linn v. Scott, 3 Tex. 67. It shows, that appellees had no notice even of the illegal steps taken by appellant to appropriate the land; and further, that had appellant acquired a right, this was destroyed by adverse possession relied upon by appellees.
No other result than that reached would have been legally possible, and the court did not err in the instruction given.
The judgment will be affirmed.
Affirmed.
Delivered May 6, 1892.